SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Amendment No. 4) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TORULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TORULE 13d-2(a) Colony Resorts LVH Acquisitions, LLC (Name of Issuer) Class A Membership Units (Title of Class of Securities) Not Applicable (CUSIP Number of Class of Securities) Ben I. Adler, Esq. Goldman, Sachs & Co.85 Broad StreetNew York, New York 10004212-902-1000 (Name, Address and Telephone Number of PersonAuthorized to Receive Notices and Communications) December 31, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f)or 240.13d-1(g), check the following box [_]. (continued on following pages) SCHEDULE 13D(Amendment No. 4) CUSIP No. N/A 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY)WH/LVH Managers Voteco LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [](b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS*WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER0 8 SHARED VOTING POWER0.6 9 SOLE DISPOSITIVE POWER0 10 SHARED DISPOSITIVE POWER0.6 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON0.6 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)40.0% 14 TYPE OF REPORTING PERSON*OO (Page 2 of10 Pages) SCHEDULE 13D(Amendment No. 4) CUSIP No. N/A 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY)Steven Angel 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [](b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS*N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER0 8 SHARED VOTING POWER0.6 9 SOLE DISPOSITIVE POWER0 10 SHARED DISPOSITIVE POWER0.6 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON0.6 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)40.0% 14 TYPE OF REPORTING PERSON*IN (Page3 of10 Pages) SCHEDULE 13D(Amendment No. 4) CUSIP No. N/A 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY)Jonathan Langer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [](b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS*PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER0 8 SHARED VOTING POWER0 9 SOLE DISPOSITIVE POWER0 10 SHARED DISPOSITIVE POWER0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)0% 14 TYPE OF REPORTING PERSON*IN (Page4 of10 Pages) SCHEDULE 13D(Amendment No. 4) CUSIP No. N/A 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY)Richard Hart Powers 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [](b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS*N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER0 8 SHARED VOTING POWER0.6 9 SOLE DISPOSITIVE POWER0 10 SHARED DISPOSITIVE POWER0.6 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON0.6 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)40.0% 14 TYPE OF REPORTING PERSON*IN (Page5 of10 Pages) SCHEDULE 13D(Amendment No. 4) CUSIP No. N/A 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY)Alan Steven Kava 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [](b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS*N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OFSHARESBENEFICIALLYOWNED BYEACHREPORTINGPERSONWITH 7 SOLE VOTING POWER0 8 SHARED VOTING POWER0.6 9 SOLE DISPOSITIVE POWER0 10 SHARED DISPOSITIVE POWER0.6 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON0.6 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)40.0% 14 TYPE OF REPORTING PERSON*IN (Page6 of10 Pages) This Amendment No. 4 to statement on Schedule 13D (“Amendment No. 4”) is being filed jointly by WH/LVH Managers Voteco LLC (“Voteco”), Steven Angel (“Mr. Angel”), Jonathan Langer (“Mr.
